Title: To James Madison from John Dawson, 23 June 1792
From: Dawson, John
To: Madison, James


My dear Sir!
Richmond June 23. 1792
You have returnd home I hope in good health, & found your friends well.
Two questions divide the opinions of Gentlemen in this quarter. To what number of Electors is this entitled in the choice of President & Vice President at the next election? Will we be entitled to send a member to the house of Representatives in the room of Brown, who will probably be elected into some office in the state of Kentucky?
I shall be very glad to have your opinions on these two points.
We have not any thing new at this place from any quarter. With esteem Your friend & Sert
J Dawson
